Mr. Chief Justice Hand delivered the opinion of the court: There is no controversy as to the facts in this case, and the only question presented for decision is whether or not the appellant is estopped, by reason of his having exhibited a plat to the appellee, at the time of the purchase of said premises, upon which was designated said street of Meadow Lane, and by reason of the representation made by him to appellee that said plat would be filed for record and said street established upon the west side and contiguous to the property of appellee, from re-platting said premises in such manner as to deprive the property of appellee of the advantage of said street. We are of the opinion he is. At the time appellee purchased said premises it was agreed that until the plat was filed for record the appellant should pay the taxes upon the entire tract and appellee should pay his proportion thereof to appellant, and the appellant gave to appellee a receipt for his share of the taxes of 1899, in which he designated the property as lot 16, in block 3, in Mann’s addition to Rogers Park,—the description of the premises purchased by appellee according to the plat, which was a recognition by the appellant of said plat. (Otis v. People, 196 Ill. 542.) The law is well settled that where the owner of land subdivides the same and sells lots with reference to a plat which shows the streets and alleys of such subdivision, he is estopped to deny the existence of said streets and alleys, and a purchaser of lots in said subdivision is entitled to have the streets and alleys shown by the plat of the subdivision remain open for the use of his property and the use of the public. (Earll v. City of Chicago, 136 Ill. 277; Russell v. City of Lincoln, 200 id. 511; Thompson v. Maloney, 199 id. 276.) In such case an implied dedication arises by operation of law, founded upon the doctrine of equitable estoppel. (Elliott on Roads and Streets,—2d ed.—sec. 123.) The premises were vacant at the time they were purchased by appellee, and the deed clearly refers to a plat, as the property is described as being bounded upon the south and east by a sixteen-foot alley, and it was proper to identify by parol evidence the plat referred to and to show the purchase was made with reference thereto, not with a view to change the deed, but to show the circumstances under which the property was purchased, and that the conduct of the appellant was such at that time as to estop him from afterwards saying that said street was not dedicated to the use of appellee’s property and the public. (Zearing v. Raber, 74 Ill. 409.) The dedication óf a street is not within the Statute of Frauds. It may be evinced by acts and declarations, without any writing. Alden Coal Co. v. Challis, 200 Ill. 222. The decree of the superior court will be affirmed. Decree affirmed.